MEMORANDUM **
Carlos Ivan Salcido-Ortega appeals from his guilty plea conviction and sentence imposed for distribution of cocaine, in violation of 21 U.S.C § 841(a)(1), § 841(b)(1)(B), and § 841(b)(1)(c). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Salcido-Ortega’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Salcido-Ortega has not filed a pro se supplemental brief.
*386Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.